Citation Nr: 1422400	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  09-41 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from April 2004 to October 2006.

This matter came before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the RO in Atlanta, Georgia.  An April 2008 rating decision denied service connection for sleep apnea.  In February 2009, the Veteran submitted additional evidence and asked that the issue be reconsidered.  The RO again denied the issue of service connection for sleep apnea in a rating decision dated April 2009.

The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of obstructive sleep apnea.

2.  The Veteran had symptoms of obstructive sleep apnea during active service.

3.  The Veteran had symptoms of obstructive sleep apnea since service separation.

4.  The Veteran's obstructive sleep apnea was incurred in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In this decision, the Board grants service connection for obstructive sleep apnea.  As such action represents a complete allowance of the Veteran's claim, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for Obstructive Sleep Apnea

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, obstructive sleep apnea is not a "chronic disease" listed under 
38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran has advanced that his obstructive sleep apnea originated in service.  The Board notes that the Veteran has not stated how his sleep apnea is related to service, although his representative has noted the closeness in time of the diagnosis of obstructive sleep apnea to service, along with the fact that the Veteran is service connected for gastroesophageal reflux disease (GERD), which the representative advanced is known to worsen apnea.

Initially, the Board finds that the Veteran has a current sleep apnea disability.  An October 2007 polysomnogram report, which included an overnight sleep study, concluded that the sleep study was diagnostic of severe obstructive sleep apnea.  The sleep apnea disability was most recently noted in a December 2009 VA mental health examination.

After a review of all the evidence of record, lay and medical, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran had the onset of symptoms of obstructive sleep apnea in service and since service separation (i.e., whether obstructive sleep apnea was "incurred in" service).  The Board notes that "apnea" is "cessation of breathing."  "Obstructive sleep apnea" is "sleep apnea resulting from collapse or obstruction of the airway with the inhibition of muscle tone that occurs during REM sleep.  In adults, it is seen primarily in middle aged [40-60] obese individuals, with a male predominance."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 118 (32nd ed. 2012).

The evidence that weighs against an incurrence of sleep apnea in service includes the service treatment records, which are absent for treatment for or diagnosis of obstructive sleep apnea.  Further, no medical professional has opined, positively or negatively, as to the relationship between the Veteran's obstructive sleep apnea and service.  While the Veteran did receive a general medical examination in August 2008, in preparation of separation from service, there was no discussion as to any sleep issues.

Favorable evidence supporting a finding that the Veteran had symptoms of obstructive sleep apnea in service and since service separation include a June 2006 in-service medical history report in which the Veteran reported frequent trouble sleeping.  A May 2007 VA treatment record, seven months after service separation, reflects that the Veteran conveyed having a snoring problem for the past year or more, and that he would choke in his sleep.  He also reported suffering from constant fatigue.  The report of a subsequent October 2007 private sleep study, one year after service separation, conveyed symptoms of loud snoring, cessation of breathing during sleep, and feelings of exhaustion after hours of sleep.

Further, while in service, the Veteran was in a motor vehicle accident on or about February 2006.  The Veteran reported difficulty breathing, and he underwent a number of tests.  After an April 2006 CT scan, a small left subsegmental atelectasis was noted.  An atelectasis is an "incomplete expansion of a lung or a portion of a lung," and/or "airlessness or collapse of a lung that had once been expanded."  DORLAND'S at 171.  While no medical opinion has been obtained, the Board finds it reasonable to infer that the Veteran's atelectasis is related to the obstructive sleep apnea.

Finally, the Board notes that the report of a December 2009 VA mental health examination conveyed that the Veteran worked as a long distance truck driver after service, but that he was forced to quit that job due, in part, to his sleep apnea.  The June 2006 in-service investigation into the Veteran's motor vehicle accident had conflicting reports as to whether the Veteran remembered what caused the accident.  The Veteran first reported that his motorcycle hit a rock while going 55 miles per hour, causing him to flip.  He later reported that he did know what happened and that he "must have blacked out."  The Veteran's representative, in the IHP, has intimated that the Veteran's motor vehicle accident may have been related to the Veteran's sleep apnea, such as due to an inability to concentrate caused by fatigue.

In the case of Walker v. Shinseki, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  While the Veteran's obstructive sleep apnea is not a chronic disease listed under 38 C.F.R. 
§ 3.309(a), as indicated above, the Board has nonetheless found the evidence at least in equipoise on the question of whether the Veteran had obstructive sleep apnea symptoms that began during service and continued since service separation, thus tending to show direct service incurrence.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a), (d).  As discussed below, however, the Board is granting the service connection claim based on evidence, including that pertinent to service, which establishes that the obstructive sleep apnea began in service and was so "incurred in" service.  The finding that the Veteran has had obstructive sleep apnea symptoms since service is supportive of the claim overall because it tends to show that the symptoms that began in service were the basis for the later diagnosed obstructive sleep apnea.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service and post-service symptoms - dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus - that were later diagnosed as Meniere's disease). 

The weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's obstructive sleep apnea was related to service, that is, was incurred in service.  In this case, as there is no adequate medical nexus opinion as to the etiology of the Veteran's obstructive sleep apnea, the Board must look to the remaining evidence of record to determine whether service connection is warranted.  Here, the Veteran was diagnosed with obstructive sleep apnea roughly one year after discharge from service.  This diagnosis coupled with the evidence pertinent to service, specifically, the in-service medical records conveying that the Veteran had trouble sleeping, breathing difficulties, and a small left subsegmental atelectasis, and the subsequent VA and private medical records conveying that the Veteran snored loudly, stopped breathing while sleeping, and suffered fatigue, tends to show that the symptoms of obstructive sleep apnea had onset during service, that is, shows that sleep apnea was "incurred in" active service.  See 38 C.F.R. 
§ 3.303(d).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for direct service connection for obstructive sleep apnea have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for obstructive sleep apnea is granted.

____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


